DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7-9, 11-13, 15, 16, 18 and 19 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amends claims discusses the claims limitations, the prior arts of record (PARs) and the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however, the primary PAR (PPAR or MCLAUCHLAN), besides other disclosure, further discloses rendering embedded artwork, of each frame of the integrated video material and object components contains the rendered artwork in the correct place and the correct look as produced and defined in the project file; and further discloses where the An obtainer (PAP-PSR) in communication with the receiver and the detector, the obtainer, responsive to detection of the placeholder in the main contain, to obtain information regarding a plurality of media objects, each media object having a placement attribute corresponding to the placeholder in the main content, wherein the placement attribute is indicative of a characteristic of the media object compatible with the placeholder, and the placement attribute includes a dimension, a play duration, and a retrieval path of the media object where when the main content is the video content the placeholder in the main content is defined based on at least the frame range when the main content is the still image the placeholder in the main content is defined based on at least the reference area (figs.16A-30, [0117-0125], [0140], [0153-0156], [0179-0192], [0226-0239], [0247-0252], [0256-0258], [0260-0262], [0289-0316] and [0389-0394]), dynamic insertion of plurality of segments, formatting segments for dynamic insertions, metrics of segment are presented, including length of the scene, the length of the placement, etc.; the ad or product component(s) is then manipulated such that it is the same size as the placement zone and the ad component may need to be resized, rotated including accounting for other attributes associated with the type of ad(s); furthermore discloses that the PAP-PSR may comprise using an auto-keying function to separate background and fore-ground areas and allow products to be digitally placed while respecting any occluding (fore-ground) objects to provide natural-looking embedded image…and to place the product digitally the area into which the product is placed should stop at the boundary between the foreground and background areas and may further use region segmentations to spit the video into regions; furthermore discloses that the project file comprises data specifying one or more locations in the file system to which the project file is to be rendered; furthermore discloses where push rendering further renders video material using metadata associated with the embed project to place the rendered product(s) in the correct frames in the video material within the frame range; the PAP-PSR further includes a sorting processor that detects plurality of objects, sorts the objects, as the video material is played, including rendering components of objects based on characteristic(s) (shape, products, actors, furniture, color, etc.,) within a predetermined duration of scene, where the rendering includes 3D, where push rendering further renders video material using metadata associated with the embed project to place the rendered product(s) in the correct frames in the video material within the frame range; wherein the obtainer obtains, from an object repository (Advertisers) that is different from the data repository (see figs.2-30, [0064], [0069-0070] and [0100]), the plurality of media objects (two or more ads components) that individually or collectively fit into the corresponding placeholder ([0114-0121] and [0153-0156]), ad components may be group in a table and  analyzed and manipulated to fit into the predetermined period of time and preprocessed for insertion or placement; wherein the plurality of media objects are listed in an organized data structure, and wherein the placement attribute of each corresponding media object forms part of the list ([0131-0133], [0179-0183] and [0228-0231]); A selector (digital placement processor “DPP” of PSR “DPP-PSR”)  in communication with the receiver, the detector, and the obtainer, the selector to select a media object from among the plurality of media objects for being placed in the placeholder, based on one of a user profile ([0209-0213]) and an instruction from a user ([0156], [0178-0182, instructions from user], [0247-0252], [0256-0258], [0260-0262] and [0298-0303]), the DPP-PSR rendering of the video material is based on viewer data (demographic of viewer(s): gender, average age of viewers, etc.,), renders specific object(s) from a plurality of objects bending the components seamlessly into the video material of different formats; the user or operator further provides instructions during rendering process, rejecting objects and approving objects accordingly; and a generator (Output Processor “OP” of PSR “OP-PSR”) in communication with the receiver, the detector, the obtainer, and the selector, the generator to generate a final content indicative of the selected media object embedded in the main content, based on Specification of software or hardware available for rendering the final content, wherein the determination that the final content has to be converted into the new format. is performed when the format of the final content is unrenderable by the user ([0350-0353], [0365-366], [0379-0382], [0386-0392] and [0408-0419]), each of the rendered embedded artwork, of each frame of the integrated video material and object components contains the rendered artwork in the correct place and the correct look as produced and defined in the project file; renders specific object(s) from a plurality of objects bending the components seamlessly into the video material of different formats, which are to be viewed using different electronic devices based on capabilities of the devices, where the final version includes embedded products; the rendering of the video material is automatically processed or control by the user or operator at the PS, hub, distributor, etc., to generate the final video material with desired selected objects and can further be reconfigured automatically based on settings at the on-line user or initiated based on the on-line user interactions to reconfigure the final video material; during rendering of the final content, devices may retrieve additional enhancement or placement via an online PORTAL or within the CLOUD, and use locally; MCLAUCHLAN discloses using metrics data to generate video material predicted to be the most watched [0073], [0203-0209] and [0211-0213]), and further targets content or video materials for rendering as desired based on user interaction, e.g., targeting video material which the consumer enjoys to geographical locations, to generate video materials including ads for placement in specific location ([0139], [0146], [0185],[0203-0209], [0211-0213] and [0402-0416]), BUT silent as to wherein the user profile is indicative of a preference of the user with respect to viewing of the media content the preference being obtained based on historical usage data of the user, the historical usage data including a record of activities of the user to generate a desired content; However in the same field of endeavor. ELDERING discloses creating customized programming content including streaming segments of content including rendering various rendering properties and further user various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user (figs.1-31, Col.5, line36-Col.6, line 64, Col.7, line 44-Col.8, line 66 and Col.19, line 32-Col.21, line 28); MCLAUCHLAN as modified by ELDERING, further discloses push rendering from a hub and/or local rendering to integrate/blend video material and ads: products, overlay of video data, etc. a final format: placement or insertion and rendering at the receiver or display device (see MCLAUCHLAN-[0156], [0197], [0231], [0248], [0350-0353] and [0186-0197]), BUT appear silent as to where the ad components are wherein the plurality of media objects are listed in an organized data structure, and wherein the placement attribute of each corresponding media object forms part of the list and converter that determines whether the final content has to be converted into a new format other than a format of the final content as generated by the generator: and upon the determination that the final content has to be converted into the new format, convert the final content into the new format, prior to rendering the final content to a user; However in the same field of endeavor, RAMALEY discloses system and methods for advertising continuity and further generate plurality of ad components or listing in a manifest, wherein the plurality of media objects are listed in an organized data structure, and wherein insertion attribute or parameters of each corresponding media object forms part of the list that may further be modified for insertion within a desired streaming media and converter that determines whether the final content has to be converted into a new format other than a format of the final content as generated by the generator: and upon the determination that the final content has to be converted into the new format, convert the final content into the new format, prior to rendering the final content to a user (figs.1-8, Abstract, [0002], [0023-0024], [0026-0029] and [0038-0046] and [0048-0054), uses adaptive bitrate quality change to change from one bitrate to a final bitrate during rendering based on network and devices conditions or capabilities; MCLAUCHLAN as modified by ELDERING and RAMALEY, appears silent as to where the final content is rendered at a back end server through an ad hoc player that dynamically generates the final content; However in the same field of endeavor, GIAMBALVO discloses system and methods for alternative semantics for retrieving visual presentations, performed in manage ways: where a set of data associated with a visual presentation may be retrieved in the foreground computational process and/or background computational process as needed to generate or update the final rendering of presentation using a back end server through an ad hoc player (figs.1-10, Abstract, [0006], [0051-0053] and [0055-0063]), retrieves visual presentations in an ad hoc basis to manage visual objects, where a set of data associated with a visual presentation may be retrieved in the foreground computational process and/or background computational process as needed to generate or updates of final presentation, as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 4, 7-9, 11-12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCLAUCHLAN et al (2013/0091519) in view of ELDERING et al (9,602,884) and further in view of RAMALEY (2017/0280181) and further in view of GIAMBALVO et al (2011/0316884)
	As to claims 1-2, MCLAUCHLAN discloses processing and apparatus for advertising component placement and further discloses a system (figs.1, 3, 4, 10B, Portal System “PS”, Hub System, Digital Receiving System “DRS”) comprising:
              A receiver (PS receiver “PSR”) to receive from a data repository (Online Portal Service Provider) a main content, wherein the main content includes at least one of a still image, an audio content and a video content (figs.1-4, 10B, event types-[0069], [0139-0140], metadata-[0106], [0183], [0316] and [0389-0393]), the main content: sports event, episode, music event or other events of a specific duration with event information data;
             A detector (Pre-Analysis Processor “PAP” of PSR “PAP-PSR”) in communication with the receiver to detect a placeholder in the main content for placement of a media object based on dynamic composition description details of the media content, wherein the placeholder is defined based on at least one of a timestamp, a time range, a frame range, and a reference area in the main content and wherein the dynamic composition description details include operational details of the main content and compositional details of the main content ([0087],[0090], [0119-0120], [0156], [0247-0252], [0256-0258], [0379] [0389-0395]), note the video material is received in a plurality of formats, the PAP-PSR scans the video material (still image, video, audio, etc.), the PAP-PSR performs insertion operations and/or format operations, rendering components (features) of objects into the received video material, where the operations further includes processing characteristics (shadows, highlights, illumination changes, etc.) of the object(s), based on frame range “duration” and reference areas (pixel or group), transitions from soft/hard cuts between shots, using different digital composition to generate the final image;
            An obtainer (PAP-PSR) in communication with the receiver and the detector, the obtainer, responsive to detection of the placeholder in the main contain, to obtain information regarding a plurality of media objects, each media object having a placement attribute corresponding to the placeholder in the main content, wherein the placement attribute is indicative of a characteristic of the media object compatible with the placeholder, and the placement attribute includes a dimension, a play duration, and a retrieval path of the media object where when the main content is the video content the placeholder in the main content is defined based on at least the frame range when the main content is the still image the placeholder in the main content is defined based on at least the reference area (figs.16A-30, [0117-0125], [0140], [0153-0156], [0179-0192], [0226-0239], [0247-0252], [0256-0258], [0260-0262], [0289-0316] and [0389-0394]), dynamic insertion of plurality of segments, formatting segments for dynamic insertions, metrics of segment are presented, including length of the scene, the length of the placement, etc.; the ad or product component(s) is then manipulated such that it is the same size as the placement zone and the ad component may need to be resized, rotated including accounting for other attributes associated with the type of ad(s); furthermore discloses that the PAP-PSR may comprise using an auto-keying function to separate background and fore-ground areas and allow products to be digitally placed while respecting any occluding (fore-ground) objects to provide natural-looking embedded image…and to place the product digitally the area into which the product is placed should stop at the boundary between the foreground and background areas and may further use region segmentations to spit the video into regions; furthermore discloses that the project file comprises data specifying one or more locations in the file system to which the project file is to be rendered; furthermore discloses where push rendering further renders video material using metadata associated with the embed project to place the rendered product(s) in the correct frames in the video material within the frame range; the PAP-PSR further includes a sorting processor that detects plurality of objects, sorts the objects, as the video material is played, including rendering components of objects based on characteristic(s) (shape, products, actors, furniture, color, etc.,) within a predetermined duration of scene, where the rendering includes 3D, where push rendering further renders video material using metadata associated with the embed project to place the rendered product(s) in the correct frames in the video material within the frame range 
	wherein the obtainer obtains, from an object repository (Advertisers) that is different from the data repository (see figs.2-30, [0064], [0069-0070] and [0100]), the plurality of media objects (two or more ads components) that individually or collectively fit into the corresponding placeholder ([0114-0121] and [0153-0156]), ad components may be group in a table and  analyzed and manipulated to fit into the predetermined period of time and preprocessed for insertion or placement; wherein the plurality of media objects are listed in an organized data structure, and wherein the placement attribute of each corresponding media object forms part of the list ([0131-0133], [0179-0183] and [0228-0231]).
             A selector (digital placement processor “DPP” of PSR “DPP-PSR”)  in communication with the receiver, the detector, and the obtainer, the selector to select a media object from among the plurality of media objects for being placed in the placeholder, based on one of a user profile ([0209-0213]) and an instruction from a user ([0156], [0178-0182, instructions from user], [0247-0252], [0256-0258], [0260-0262] and [0298-0303]), the DPP-PSR rendering of the video material is based on viewer data (demographic of viewer(s): gender, average age of viewers, etc.,), renders specific object(s) from a plurality of objects bending the components seamlessly into the video material of different formats; the user or operator further provides instructions during rendering process, rejecting objects and approving objects accordingly; and
           A generator (Output Processor “OP” of PSR “OP-PSR”) in communication with the receiver, the detector, the obtainer, and the selector, the generator to generate a final content indicative of the selected media object embedded in the main content, based on Specification of software or hardware available for rendering the final content, wherein the determination that the final content has to be converted into the new format. is performed when the format of the final content is unrenderable by the user ([0350-0353], [0365-366], [0379-0382], [0386-0392] and [0408-0419]), note each of the rendered embedded artwork, of each frame of the integrated video material and object components contains the rendered artwork in the correct place and the correct look as produced and defined in the project file; renders specific object(s) from a plurality of objects bending the components seamlessly into the video material of different formats, which are to be viewed using different electronic devices based on capabilities of the devices, where the final version includes embedded products; the rendering of the video material is automatically processed or control by the user or operator at the PS, hub, distributor, etc., to generate the final video material with desired selected objects and can further be reconfigured automatically based on settings at the on-line user or initiated based on the on-line user interactions to reconfigure the final video material; during rendering of the final content, devices may retrieve additional enhancement or placement via an online PORTAL or within the CLOUD, and use locally
	MCLAUCHLAN discloses using metrics data to generate video material predicted to be the most watched [0073], [0203-0209] and [0211-0213]), and further targets content or video materials for rendering as desired based on user interaction, e.g., targeting video material which the consumer enjoys to geographical locations, to generate video materials including ads for placement in specific location ([0139], [0146], [0185],[0203-0209], [0211-0213] and [0402-0416]), BUT silent as to wherein the user profile is indicative of a preference of the user with respect to viewing of the media content the preference being obtained based on historical usage data of the user, the historical usage data including a record of activities of the user to generate a desired content.
	However in the same field of endeavor. ELDERING discloses creating customized programming content including streaming segments of content including rendering various rendering properties and further user various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user (figs.1-31, Col.5, line36-Col.6, line 64, Col.7, line 44-Col.8, line 66 and Col.19, line 32-Col.21, line 28) 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ELDERING into the system of MCLAUCHLAN to efficiently customized segments of content to specific users for rendering based on learnt viewing habits, location and other properties of the user(s).
	MCLAUCHLAN as modified by ELDERING, further discloses push rendering from a hub and/or local rendering to integrate/blend video material and ads: products, overlay of video data, etc. a final format: placement or insertion and rendering at the receiver or display device (see MCLAUCHLAN-[0156], [0197], [0231], [0248], [0350-0353] and [0186-0197]), BUT appear silent as to where the ad components are wherein the plurality of media objects are listed in an organized data structure, and wherein the placement attribute of each corresponding media object forms part of the list and converter that determines whether the final content has to be converted into a new format other than a format of the final content as generated by the generator: and upon the determination that the final content has to be converted into the new format, convert the final content into the new format, prior to rendering the final content to a user.
	However in the same field of endeavor, RAMALEY discloses system and methods for advertising continuity and further generate plurality of ad components or listing in a manifest, wherein the plurality of media objects are listed in an organized data structure, and wherein insertion attribute or parameters of each corresponding media object forms part of the list that may further be modified for insertion within a desired streaming media and converter that determines whether the final content has to be converted into a new format other than a format of the final content as generated by the generator: and upon the determination that the final content has to be converted into the new format, convert the final content into the new format, prior to rendering the final content to a user (figs.1-8, Abstract, [0002], [0023-0024], [0026-0029] and [0038-0046] and [0048-0054), note uses adaptive bitrate quality change to change from one bitrate to a final bitrate during rendering based on network and devices conditions or capabilities
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of RAMALEY into the system of MCLAUCHLAN as modified by ELDERING to efficiently generate a manifest or data structure of a plurality of ads for efficiently processing of the plurality of ads within the predetermined location and duration accordingly. 
	MCLAUCHLAN as modified by ELDERING and RAMALEY, appears silent as to where the final content is rendered at a back end server through an ad hoc player that dynamically generates the final content 
	However in the same field of endeavor, GIAMBALVO discloses system and methods for alternative semantics for retrieving visual presentations, performed in manage ways: where a set of data associated with a visual presentation may be retrieved in the foreground computational process and/or background computational process as needed to generate or update the final rendering of presentation using a back end server through an ad hoc player (figs.1-10, Abstract, [0006], [0051-0053] and [0055-0063]), note retrieves visual presentations in an ad hoc basis to manage visual objects, where a set of data associated with a visual presentation may be retrieved in the foreground computational process and/or background computational process as needed to generate or updates of final presentation.	
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GIAMBALVO into the system of MCLAUCHLAN as modified by ELDERING and RAMALEY to manage the visual presentation and avoid performance delay during retrieval of additional enhancement to the multimedia presentations, which may result in unacceptable performance or quality.
               As to claim 4, MCLAUCHLAN discloses where the generator is further to integrate at least one content enhancement effect with the selected media object embedded in the main content, wherein the at least one content enhancement effect includes a blur effect, a sharpness effect, a saturation effect, a brightness effect, a hue effect, and a contrast effect (0120], [0154], [0288] and [0341-0343]), note remarks in claim 1-2.
           As to claim 7, MCLAUCHLAN discloses where the selector is to: provide the plurality of media objects to the user; and receive the instruction from the user indicative of selection of a media object, from among the plurality of media objects, for being placed in the placeholder of the main content ([0209-0213], [0156] and [0178-0182]), note remarks in claims 1-2.
	As to claims 8-9, the claimed “A computer-implemental method executed…” is composed of the same structural elements that were discussed with respect to claim 1-2.
	Claim 11 is met as previously discussed in claim 7.
	Claim 12 is met as previously discussed in claim 4.
	As to claims 15-16, the claimed “A computer-readable storage medium…” is composed of the same structural elements that were discussed with respect to claim 1-2.
	Claim 18 is met as previously discussed in claim 7.
	Claim 19 is met as previously discussed in claim 4.
	

6.	Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCLAUCHLAN et al (2013/0091519) in view of ELDERING et al (9,602,884) and further in view of RAMALEY (2017/0280181) and further in view of GIAMBALVO et al (2011/0316884) and further in view of IYER et al (2019/0122698).
	As to claim 5 and 13, MCLAUCHLAN as modified by ELDERING, RAMALEY and GIAMBALVO, disclose all the claim limitations as previously discussed with respect to claims 1 and 8 respectively, and further discloses wherein when the main content is the video content, the placeholder in the main content is defined based on at least the frame range, and wherein when the main content is the still image, the placeholder in the main content is defined based on at least the reference area ([0119-0120], [0156], [0247-0252] and [0256-0258], see MCLAUCHLAN as discussed above), BUT appears silent as to wherein when the main content is the audio content, the placeholder in the main content is defined based on at least the timestamp
	However in the same field of endeavor, IYER discloses methods and systems rendering audio encoded objects for interactivity and further discloses using timestamp included in audio and other multimedia to embed data audio streams for rendering (figs.1-6, 13-13, Abstract, [0036-0037  [0050-0052], [0058-0061], [0158-0160] and [0194-0197])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of IYER into the system of MCLAUCHLAN as modified by ELDERING, RAMALEY and GIAMBALVO to efficiently synchronize the embedded data and the audio content using the correct timing information associated with the stream.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



ANNAN Q, SHANG